 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArden Electric, et al. and Local 340, InternationalBrotherhood of Electrical Workers affiliatedwith International Brotherhood of ElectricalWorkers, Petitioner. Cases 20-RC-15401through 20-RC- 15417August 12, 1982ORDEROn May 14, 1982, Sacramento Valley Chapter,National Electrical Contractors Association, andcertain other Employers' filed with the Board amotion for reconsideration of its decision directingthat the petitions filed in the instant case be rein-stated and that the cases be remanded to the Re-gional Director for a hearing.After careful consideration, the Board has deter-mined that the motion should be granted in part.2Thus, the previous ruling is hereby amended todirect a hearing limited to the issue of the continu-ing existence or viability of the multiemployer unitwhich the Regional Director has administrativelyfound to constitute a bar to the petitions. TheBoard desires that at this time the parties be afford-ed an opportunity to adduce evidence bearingsolely on the aforementioned issue.3This evidenceshall include, but not necessarily be limited to:1. The extent of the authority of SacramentoValley Chapter, National Electrical Contrac-tors Association, as demonstrated by letters ofassent, by-laws, or any other evidence, to bar-gain with unions other than Local 340, Inter-national Brotherhood of Electrical Workers,for electrical contracting work;2. The degree to which specific named Em-ployer-members of the Association did or didnot attempt to withdraw from the SacramentoValley Chapter, National Electrical Contrac-tors Association and the number of Employersand employees involved; and3. The manner (e.g., how, when, etc.) inwhich these Employers sought to or did with-draw.Contrary to our dissenting colleagues, we feelthat the action taken in this case is entirely appro-priate and clearly warranted by the present state ofthe record. Facts crucial to a determination on theappropriateness of the individual petitions before usare not clear, and must be resolved before any au-thoritative assessment can be made. Unlike the dis-sent, we find it unwise to assume that Employer-members have consented to a multiemployer bar-I AD-1345 (May 5, 1982).·The Employer's request for en banc consideration is also granted. Inall other respects the motion is hereby denied.a See, e.g., The President and Fellows of Harvrd College, 229 NLRB586 (1977).263 NLRB No. 37gaining relationship with any union other thanIBEW, and that the present petitions are thusbarred. We find it even less wise to treat this ques-tion as immaterial. As the Board and one of ourdissenting colleagues have recognized "[t]he Boarddoes not find a multiemployer unit appropriateexcept where all parties clearly agree to such a unitor whore there has been a history of bargaining ona multiemployer basis and the employers and eitherthe incumbent or a rival union desire to continuebargaining on such a basis. In the absence of eitherof these two factors, the Board will not find appro-priate a unit covering employees of more than oneemployer, regardless of the desirability of such aunit." The Evening News Association, 154 NLRB1494, 1496 (1965) (emphasis supplied).Thus, we take the most appropriate measure nowavailable to answer the question before us anddirect this preliminary hearing.IT IS HEREBY ORDERED that this proceeding beremanded for the purpose of taking evidence onthe sole issue set forth above, and that after thetaking of such evidence, the above-entitled matterbe transferred to and continued before the Board inWashington, D.C.IT IS HEREBY ORDERED that, upon service of theorder transferring this matter, the parties may filebriefs with the Executive Secretary, NationalLabor Relations Board, Washington, D.C. 20570,in accordance with Section 102.67(i) of the Nation-al Labor Relations Board Rules and Regulations,Series 8, as amended.MEMBERS JENKINS and HUNTER, dissenting:Thirty years ago, the Board recognized the im-propriety of allowing an incumbent union, afterhaving bargained for many years on a multiem-ployer basis, to disrupt the multiemployer unit bypetitioning for a unit of the employees of one ofthe employers in the existing unit. The StoufferCorp., 101 NLRB 1331 (1952). Since then, the rulebarring such a petition has evolved into one regu-lating the time and manner of attempts by unionsand employers alike to withdraw from multiem-ployer units. The Evening News Association, 154NLRB 1494, 1496 (1964), enfd. 372 F.2d 569 (6thCir. 1967). But it has remained the Board's positionthat a union may not, by the device of disclaimingan interest in representing certain employees, ac-complish an untimely withdrawal from the mul-tiemployer unit. William Moses, Rose Moses andEugene Moses, Individually and as Trustees for theEstate of Bella Moses, 247 NLRB 144 (1980). InMoses, the incumbent union attempted to withdrawpartially from the multiemployer unit by disclaim-ing an interest in representing the employees of one318 ARDEN ELECTRIC, ET AL.employer. In the instant case, the Petitioner has at-tempted to disrupt the existing multiemployer unitby purporting to disclaim an interest in represent-ing any employees in the unit, and then, almost im-mediately, filing petitions for single-employer unitsof employees of 17 of the employers in the unit.The Board cannot, consistent with the line of casesoutlined above, permit the Petitioner to succeed inthis blatant attempt to whipsaw the unit. As thePetitioner's attempted withdrawal was untimely forthe purposes of fragmenting the unit, we wouldaffirm the Regional Director's administrative dis-missal of the petitions.The majority would remand the case for a hear-ing on the issue of the authority of the employerassociation representing the unit employers to bar-gain with unions other than the Petitioner and onthe attempts of employers to withdraw from theunit. We find such a remand to be unnecessary.The association's authority to bargain with anotherunion is irrelevant to the issue before us-the ap-propriateness of the petitioned-for units. Although,in response to the Petitioner's "disclaimer," the as-sociation has purported to recognize another union,it has taken no action inconsistent with the contin-ued existence of the multiemployer unit. Whetherthe Petitioner or the new union is the lawfully rec-ognized representative of the employees in the mul-tiemployer unit is a question for another day.' Suf-ficient to say, there is a union willing to representthem on a multiemployer basis. See The EveningNews Association, Incorporated, supra.Nor has a material issue of fact been raised as tothe effective withdrawal of a sufficient number of4 if, ultimately, the Petitioner should be found to have lost its repre-sentative status, that will be a situation largely of its own making.employers from the unit to fragment and therebydestroy the integrity of the unit. The association,which has the right to prevent untimely withdraw-als by its employer-members even if the union con-sents, has not consented to any such withdrawals.Teamsters Union Local No. 378, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (CapitolChevrolet Co.), 243 NLRB 1086, 1089, fn. 1 (1979).Moreover, no evidence has been proffered to usthat a substantial number of employers in the mul-tiemployer unit, including any who are named inthe instant petitions, took timely steps to withdraw.As to any employers who may have attempted towithdraw after the Petitioner's "disclaimer," thequestion of whether the "disclaimer" was such anunusual circumstance as would permit them to doso when, as here, withdrawal would otherwisehave been untimely, is not before us. We do notburden representation cases with unnecessaryunfair labor practice issues. Whether or not anyemployers would have been justified in withdraw-ing in response to the Petitioner's actions, simplejustice forbids that if the Petitioner succeededthrough impermissible means in fragmenting theunit it should profit by its wrongdoing. Therefore,we conclude that for purposes of acting on the in-stant petitions the multiemployer unit should bedeemed to exist as it did before the Petitioner'smisleading "disclaimer," and that it is thus a viableunit that precludes a finding that the separate unitssought are appropriate. If, given a ruling by theBoard that the multiemployer unit still exists asbefore, any employers still wish to withdraw, thepropriety of their doing so may be determined inan appropriate proceeding.319